IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

 



NO. WR-72,094-01


EX PARTE LISA ANN COLEMAN





ON APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
NO. 1016470R IN THE 297TH CRIMINAL DISTRICT COURT

TARRANT COUNTY



Per Curiam.  

O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure article 11.071.
	On June 21, 2006, a jury convicted applicant of the offense of capital murder.  The
jury answered the special issues submitted pursuant to Texas Code of Criminal Procedure
article 37.071, and the trial court, accordingly, set punishment at death.  This Court affirmed
applicant's conviction and sentence on direct appeal.  Coleman v. State, No. AP-75,478 (Tex.
Crim. App. Dec. 9, 2009) (not designated for publication).
	Applicant presents eleven allegations in her application in which she challenges the
validity of her conviction and resulting sentence.  Although a live evidentiary hearing was
not held, the trial judge entered findings of fact and conclusions of law.  The trial court
recommended that relief be denied.
	This Court has reviewed the record with respect to the allegations made by applicant. 
We adopt the trial judge's findings and conclusions.  Based upon the trial court's findings
and conclusions and our own review, relief is denied.
	IT IS SO ORDERED THIS THE 25TH  DAY OF AUGUST, 2010.
Do Not Publish